DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, and 3-23, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 3-5, 7-13, and 15-18, under 35 U.S.C. 103 as being unpatentable over WO 2015/129670 A1 to Shinjo et al. (hereinafter Shinjo) in further view of JP 2008-169327 A to Kageishi et al. (hereinafter Kageishi) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 3-5, and 7-23 under 35 U.S.C. 103 as being unpatentable over JP 2008-169327 A to Kageishi et al. (hereinafter Kageishi) in further view of US 2016/0215183 A1 to Tanaka et al. (hereinafter Tanaka) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-5, and 7-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-169327 A to Kageishi et al. (hereinafter Kageishi) in further view of US 5,359,017 A to Hamazu et al. (hereinafter Hamazu).

	Regarding claims 1, 3, 5, 7-13, and 15-20, Kageishi teaches an adhesive composition comprising a bisphenol A epoxy resin, an oxetane compound, (See abstract), a vinyl polymerizable monomer (para 45), and a cationic polymerization initiator (para 79) used in the field of electronic materials and adhesives for optical members (para 2). Specifically, Kageishi teaches the composition comprises bisphenol A epoxy resin, (Epikote 828), Oxetane OXT-121,  epoxycyclohexaylmethylmethacryate (ECMA), (para 134), and the cationic polymerization initiator is specifically SI-45 (para 120). The above SI-45 meets the claimed thermal polymerization initiator having formula (I-1-1) of claims 1, 19, and 20, as cited in para 80 of the Applicant’s specification. Kageishi further teaches examples of oxetane compounds the can be used include OXT-121, Eternacoll OXBP, either used alone or in a mixture of 2 or more, (para 30). The above OXBP qualifies as the claimed 4,4’-bis[(3-ethyl-3-oxetanyl)methoxymethyl]biphenol as cited in the para 79 of the Applicant’s specification and examples. The above Epikote 828, Eternacoll OXBP, and epoxycyclohexaylmethylmethacryate (ECMA), meet the claimed glycidyl ether, oxetane and alicyclic epoxy compound cited in claims 1, 5, and 19. Kageishi also teaches the composition contains a filler (para 100), which meets claim 3, and is used as an adhesive to be applied to a plate, pressed to another plate and cured (para 105-107), at temps of 60 deg C for 1 hour (para 120) which meets the material and method of curing cited in claims 9-18, meets the “chain curing is enabled” of claim 1 and 20, and also meets the claimed thermal polymerization initiator that is capable of decomposing at 65 deg C or lower.
	Kageishi does not explicitly teach the storage stabilizer cited in claims 1, 7, 8, and 19.
However, Hamazu teaches a cationically polymerizable organic material composition comprising a cationically polymerizable organic material, a cationic catalyst and a stabilizer (co 1, ln 50-68), that can be cured by radiation and/or heat (col 1, ln 55-56), wherein the cationically polymerizable organic material is 3,4-epoxycyclohexyl-3,4-epoxycyclohexane carboxylate or bisphenol A epoxy resins (See Celloxide 2021 or Epikote 828 in Examples 63-71), and used in the field of adhesives, laminates, prepregs and sealing materials (col 5, ln 15-17), which is the same field of use of adhesives for electronic materials using similar and compatible materials as cited above in Kageishi. Hamazu further teaches the stabilizer is specifically 
    PNG
    media_image1.png
    73
    276
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    72
    330
    media_image2.png
    Greyscale
(col 27, ln 1-64), which meets the claimed storage stabilizer having the claimed formula (II) as cited in claims 7 and 19. The stabilizer is used in an amount of 0.1-20 parts per 100 parts of the catalyst (col 3, ln 9-13), which meets the claimed amount ranges cited in claim 1 and 8. Hamazu also teaches the compositions with the stabilizer will have longer storage stability and pot life and provide for cured products with excellent water/chemical resistance and electrical insulation. (col 5, ln 1-68).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the amount of stabilizer of Hamazu in the adhesive composition of Kageishi because Hamazu teaches the same field of use of adhesives for electronic materials using similar and compatible materials as cited above in Kageishi and Hamazu also teaches the compositions with the stabilizer will have longer storage stability and pot life and provide for cured products with excellent water/chemical resistance and electrical insulation. (col 5, ln 1-68).

Regarding claim 4, as cited above and incorporated herein, the combination of Kageishi and Hamazu teaches claims 1 and 19. Kageishi teaches a long pot life at room temperature with the use of the amount of SI-45 (para 15, 92 and 94), and Hamazu further teaches the stabilizer traps initiating species to hinder the cationic polymerization progress which gives excellent storage stability. (col 5, ln 4-10 and 18-68).
Kageishi is silent regarding the pot life of a time of 20 min or longer.
However, the combination of Kageishi and Hamazu teaches a substantially identical composition such as the same epoxy resins, polymerization initiator, and amount of the same stabilizer in the same amounts, and the Applicant states that the pot life of the composition is based upon the amount of storage stabilizer and type of polymerization initiator as cited in para 56 of the Applicant’s specification.
Thus, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Kageishi and Hamazu to have the claimed pot life properties of the claimed invention because they teach a substantially identical composition to the claimed invention such as the same epoxy resins, polymerization initiator, and amount of the same stabilizer in the same amounts, and the Applicant states that the pot life of the composition is based upon the amount of storage stabilizer and type of polymerization initiator as cited in para 56 of the Applicant’s specification, which is further evident by the Kageishi since Kageishi teaches a long pot life at room temperature with the use of the amount of SI-45 (para 15, 92 and 94), and Hamazu further teaches the stabilizer traps initiating species to hinder the cationic polymerization progress which gives excellent storage stability. (col 5, ln 4-10 and 18-68). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

	Regarding claims 5, and 21-23, as cited above and incorporated herein, the combination of Kageishi and Hamazu teaches claims 1 and 19. Kageishi teaches the bisphenol A epoxy resin (para 19), OXBP, (para 30), and also teaches the oxetane can further include 3-ethyl-3-hydroxymethyl oxetane (para 37), which meets claim 5. Kageishi further teaches from 100 parts by weight of epoxy and oxetane, the bisphenol A epoxy resin is used in an amount of 10-95 wt% (para 36) and 0.5-80 wt% of oxetane (para 41), and the above ECMA, (radically polymerizable monomer), is used in an amount of 0.2-80 parts per 100 parts of epoxy+oxetane (para 65). The above teachings overlap and encompass 50:50:50 parts with correlates to 30 mass% of glycidyl ether, alicyclic epoxy compound, and oxetane, which meets claims 21-23. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-169327 A to Kageishi et al. (hereinafter Kageishi) in further view of US 5,359,0147 A to Hamazu et al. (hereinafter Hamazu), as applied to claims 1 and 19, and in further view of  US 2016/0215183 A1 to Tanaka et al. (hereinafter Tanaka).

Regarding claim 14, as cited above and incorporated herein, the combination of Kageishi and Hamazu teaches claims 1 and 19. Kageishi teaches fillers can be added. 
Kageishi is silent regarding the amount of fillers added and hardness.
However, Tanaka teaches an adhesive composition (See abstract), specifically in Example 4, comprising a cycloaliphatic epoxy EHPE3150, a (3,4-epoxy)cyclohexanecarboxylate CELLOXIDE 2021P, a sulfonium salt SI-150L, and storage stabilizer, SI-auxiliary (para 215), wherein the polymerization initiator is used in an amount of 0.3-3 parts per 100 parts by weight of the polymerizable compound (para 140), the storage stabilizer is used in an amount of 0.3-5 wt% relative to the polymerization initiator (para 153). Tanaka teaches the adhesive composition is used in the field of laminates for multilayer semiconductors (para 187-190), which is the same field of use of adhesives for electronic materials as cited above in Kageishi. Tanaka further teaches the filler can be silica with an average diameter of 0.05-1 microns in amounts of 0.1-70 wt% of the composition (para 163-168) and is added order to improve heat resistance and low linear expansibility (para 164).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the amount of silica filler of Tanaka in the adhesive composition of Kageishi because Tanaka teaches the same field of use of adhesives for electronic materials as cited above in Kageishi using similar and compatible components, Kageishi teaches fillers can be added, and Tanaka further teaches the filler is added order to improve heat resistance and low linear expansibility (para 164).
The combination of Kageishi, Hamazu and Tanaka are silent regarding hardness properties.
However, the combination of Kageishi, Hamazu and Tanaka teaches a substantially identical composition such as the same epoxy resins, polymerization initiator, stabilizer and the fillers in the same amounts, and the Applicant states that the hardness of the cured composition is based upon the amount of filler and the resin component as cited in para 60 of the Applicant’s specification.
Thus, one skilled in the art would have a reasonable expectation for the composition of Kageishi, Hamazu and Tanaka teaches to have the claimed hardness properties of the claimed invention because the combination of Kageishi, Hamazu and Tanaka teaches a substantially identical composition to the claimed invention such as the same epoxy resins, polymerization initiator, stabilizer and the fillers in the same amounts, and the Applicant states that the hardness of the cured composition is based upon the amount of filler and the resin component as cited in para 60 of the Applicant’s specification. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).


Claim(s) 1, 3-5, 7-11, 13, 14, and 18-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-132834 A to Takahashi (hereinafter Takahashi), in further view of JP 2008-169327 A to Kageishi et al. (hereinafter Kageishi) and further in view of US 5,359,0147 A to Hamazu et al. (hereinafter Hamazu),
	
	Regarding claims 1, 3, 5, 8-11, 13, and 18-23, Takahashi teaches a curable composition (See abstract), specifically in Example 4, comprising 0.5 g of zirconium oxide particles (i.e. fillers), 4.0 g of bisphenol A epoxy polymer JER 828, 3.5 g of a (3,4-epoxy)cyclohexanecarboxylate CELLOXIDE 2021P, 0.5 g of Eternacoll OXBP, (para 108), and 1 wt% of a cationic polymerization initiator San-Aid SI-80L (para 123). The above OXBP qualifies as the claimed 4,4’-bis[(3-ethyl-3-oxetanyl)methoxymethyl]biphenol as cited in the para 79 of the Applicant’s specification and examples, and the above JER 828, and Celloxide 2021P meet the claimed glycidyl ether and alicyclic epoxy compound cited in claims 1 and 5. The above also correlates to 50wt% of glycidyl ether, 43.75 wt% of alicyclic compound and 6.25 wt% of oxetane per total mass of cationic polymerizable compound, which meets claims 21-23. Takahashi also teaches the composition is cured by heat (para 96-97) or photocured (para 33), wherein the initiator specific thermally latent cationic initiators include commercial San-Aid SI series (para 36-39). The composition can further include polymerization inhibitors (para 74), which meets the claimed storage stabilizer. The composition is applied as film onto a hot late and cured at 160 deg (para 124) which meets the cured product cited in claims 9-11, 13 and 18. Takahashi also teaches the composition is used in the field of electric components and optical members (para 1) such as films, sealing, adhesives and laminates (para 82-83).
	Takahashi does not explicitly teach the thermal polymerization initiator having the formula (I-1-1) 
    PNG
    media_image3.png
    126
    379
    media_image3.png
    Greyscale
. 
	However, Kageishi teaches an adhesive composition comprising a bisphenol A epoxy resin, an oxetane compound, (See abstract), a vinyl polymerizable monomer (para 45), and a cationic polymerization initiator (para 79) used in the field of electronic materials and adhesives for optical members (para 2) which is the same field of use of compositions for optical elements cited above in Takahashi, (para 1). Specifically, Kageishi teaches the composition comprises bisphenol A epoxy resin, (Epikote 828), Oxetane OXT-121, epoxycyclohexaylmethylmethacryate (ECMA), (para 134), and the cationic polymerization initiator is specifically SI-45 (para 120). The above SI-45 meets the claimed thermal polymerization initiator having formula (I-1-1) of claims 1, 19, and 20, as cited in para 80 of the Applicant’s specification as well as the capable of decomposing cited in claim 19. Kageishi further teaches the cationic initiators such as SI-45 or SI 80L imparts long pot life at room temperature, function at low temperatures such as 60 deg C (para 92), with improved adhesive strength, mechanical strength and chemical properties, (para 15, and 92-94). 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to substitute the SI-45 of Kageishi for the SI-80L of Takahashi because Kageishi teaches the same field of use of compositions for optical elements cited above in Takahashi, and Kageishi further teaches the cationic initiators such as SI-45 or SI 80L imparts long pot life at room temperature, function at low temperatures such as 60 deg C (para 92), with improved adhesive strength, mechanical strength and chemical properties, (para 15, and 92-94).
Takahashi teaches that the composition can further include polymerization inhibitors (para 74), i.e. storage stabilizer.
	Takahashi does not explicitly teach the storage stabilizer cited in claims 1, 7, 8, and 19.
However, Hamazu teaches a cationically polymerizable organic material composition comprising a cationically polymerizable organic material, a cationic catalyst and a stabilizer (co 1, ln 50-68), that can be cured by radiation and/or heat (col 1, ln 55-56), wherein the cationically polymerizable organic material is 3,4-epoxycyclohexyl-3,4-epoxycyclohexane carboxylate or bisphenol A epoxy resins (See Celloxide 2021 or Epikote 828 in Examples 63-71), and used in the field of adhesives, laminates, prepregs and sealing materials (col 5, ln 15-17), which is the same field of use of adhesives/sealing materials for electronic materials using similar and compatible materials as cited above in Takahashi. Hamazu further teaches the stabilizer is specifically 
    PNG
    media_image1.png
    73
    276
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    72
    330
    media_image2.png
    Greyscale
(col 27, ln 1-64), which meets the claimed storage stabilizer having the claimed formula (II) as cited in claims 7, 8, and 19. The stabilizer is used in an amount of 0.1-20 parts per 100 parts of the catalyst (col 3, ln 9-13), which meets the claimed amount ranges cited in claim 1 and 8. Hamazu also teaches the compositions with the stabilizer will have longer storage stability and pot life and provide for cured products with excellent water/chemical resistance and electrical insulation. (col 5, ln 1-68).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the amount of stabilizer of Hamazu in the composition of Takahashi because Hamazu teaches the same field of use of adhesives for electronic materials using similar and compatible materials as cited above in Takahashi and Hamazu also teaches the compositions with the stabilizer will have longer storage stability and pot life and provide for cured products with excellent water/chemical resistance and electrical insulation. (col 5, ln 1-68).
Regarding the terms “chain curing is enabled…at a temperature of 65 deg C or lower.” However, claims 1 and 19 are directed to a curable composition and not a method of curing, and thus, this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the combination of Takahashi, Kageishi, and Hamazu, teaches each and every component of the “curable composition,” specifically the same thermal polymerization initiator SI-45 as cited in para 80 of the Applicant’s specification, and thus, would be capable of being cured at 65 deg or lower.


Regarding claim 4, as cited above and incorporated herein, the combination of Takahashi, Kageishi, and Hamazu, teaches claims 1 and 19. Kageishi teaches a long pot life at room temperature with the use of the amount of SI-45 (para 15, 92 and 94), and Hamazu further teaches the stabilizer traps initiating species to hinder the cationic polymerization progress which gives excellent storage stability. (col 5, ln 4-10 and 18-68).
Takashi is silent regarding the pot life of a time of 20 min or longer.
However, the combination of Takahashi, Kageishi, and Hamazu, teaches a substantially identical composition such as the same epoxy resins, polymerization initiator, and amount of the same stabilizer in the same amounts, and the Applicant states that the pot life of the composition is based upon the amount of storage stabilizer and type of polymerization initiator as cited in para 56 of the Applicant’s specification.
Thus, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Takahashi, Kageishi, and Hamazu, to have the claimed pot life properties of the claimed invention because they teach a substantially identical composition to the claimed invention such as the same epoxy resins, polymerization initiator, and amount of the same stabilizer in the same amounts, and the Applicant states that the pot life of the composition is based upon the amount of storage stabilizer and type of polymerization initiator as cited in para 56 of the Applicant’s specification, which is further evident by Kageishi since Kageishi teaches a long pot life at room temperature with the use of the amount of SI-45 (para 15, 92 and 94), and Hamazu further teaches the stabilizer traps initiating species to hinder the cationic polymerization progress which gives excellent storage stability. (col 5, ln 4-10 and 18-68). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 14, as cited above and incorporated herein, the combination of Takahashi, Kageishi, and Hamazu, teaches claims 1 and 19
Takahashi teaches the metal oxide particles used in an amount of 20-70 wt% of the composition (para 10).
The combination of Takahashi, Kageishi, and Hamazu, are silent regarding hardness properties.
However, the combination of Takahashi, Kageishi, and Hamazu, teaches a substantially identical composition such as the same epoxy resins, polymerization initiator, stabilizer and the fillers in the same amounts, and the Applicant states that the hardness of the cured composition is based upon the amount of filler and the resin component as cited in para 60 of the Applicant’s specification.
Thus, one skilled in the art would have a reasonable expectation for the composition of Takahashi, Kageishi, and Hamazu to have the claimed hardness properties of the claimed invention because the combination of Takahashi, Kageishi, and Hamazu teaches a substantially identical composition to the claimed invention such as the same epoxy resins, polymerization initiator, stabilizer and the fillers in the same amounts, and the Applicant states that the hardness of the cured composition is based upon the amount of filler and the resin component as cited in para 60 of the Applicant’s specification. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As cited above, the closest prior art is Kageishi in view of Hamazu, and Takahashi, in view of Kageishi, and Hamazu. However, none of the prior art teaches the composition comprising both the initiators having formula (I-1-1) of claim 1 and the formula (I-2) in claim 6.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive in part.
On page 9-10, the Applicant argues that Kageishi does not teach the claimed oxetane compound, 4,4’-bis[(3-ethyl-3-oxetanyl)methoxymethyl]biphenol. This is not persuasive because Kageishi further teaches examples of oxetane compounds the can be used include OXT-121, Eternacoll OXBP, either used alone or in a mixture of 2 or more, (para 30). The above OXBP qualifies as the claimed 4,4’-bis[(3-ethyl-3-oxetanyl)methoxymethyl]biphenol as cited in the para 79 of the Applicant’s specification and examples.
Applicant’s arguments with respect to claim(s) 1, and 3-23, have been considered but are moot because the new ground of rejection does not rely on any reference (i.e. Tanaka or Shinjo) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766